Broyles, C. J.
1. Tlie three excerpts from the charge of the court, complained of in the motion for new trial, when considered in the light of the remainder of the charge and the facts of the case, show no cause for a reversal of the judgment.
2. The requested charge was sufficiently covered by the charge given, and the refusal of it was not error.
3. The verdict was amply authorized, if not demanded, by the evidence, and the court did not err in refusing a new trial.

Judgment affirmed.


Maelntyre and Guerry, JJ., concur.